Citation Nr: 0815979	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA)  Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In an August 2006 statement, the appellant indicated that she 
no longer wished to have a Board hearing.  She has not 
requested that the hearing be rescheduled.  Therefore, her 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702 (e) (2007).


FINDINGS OF FACT

1.  The veteran died in December 2003 as a result of suicide 
by a self-inflicted gunshot wound to the head.

2.  At the time of the veteran's death, service connection 
was not established for any disability.

3.  The veteran did not have a diagnosis of PTSD.  

4.  The cause of the veteran's death is not related to his 
active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2007); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The veteran died in December 2003.  The death certificate 
lists the immediate cause of death as suicide by self-
inflicted gunshot wound to the head.  Service connection was 
not in effect for any disability during the veteran's 
lifetime.  Thus, here, a favorable decision is possible with 
evidence that the immediate cause of the veteran's death or 
the significant condition contributing to death was incurred 
in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

The appellant contends that the veteran had PTSD which was 
caused by trauma during active military service in Vietnam, 
and that the stress from his PTSD caused him to commit 
suicide in 2003.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Service personnel records show that the veteran served in 
Vietnam from October 1965 to October 1966 as a clerk typist.  
The veteran's service medical records are completely negative 
for any evidence of a psychiatric disorder during active duty 
or at the time of his discharge in 1967.  The post-service 
medical evidence shows that from 1995 to 2003, the veteran 
was diagnosed with an adjustment disorder with depressed 
mood, rule out paranoid delusional disorder; bipolar I 
disorder, mixed mood; depressive disorder, not otherwise 
specified; delusional disorder, persecutory type, by history; 
and major depression, recurrent with suicidal ideations and 
psychotic features.  See medical records from Lebanon VA 
Medical Center, Philhaven, J. Okamoto, MD, The Meadows 
Psychiatric Center, Pennsylvania Counseling Services and D. 
Allen, MD. None of the post-service medical evidence shows 
that the veteran was ever diagnosed with PTSD, nor does it 
show that any of the veteran's diagnosed psychiatric 
disabilities were related to his military service.  In fact, 
the evidence shows that during his psychiatric treatment, he 
was noted to be depressed and suicidal in relation to family 
problems.  See medical records from the Pennsylvania 
Counseling Services.  The record is also negative for any 
evidence that the veteran participated in combat with the 
enemy while on active duty in Vietnam, or any evidence of a 
verifiable in-service stressor event with which a diagnosis 
of PTSD could have been linked.  Accordingly, the Board finds 
that service connection is not established for PTSD.

In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  

The Board has also considered the assertions and friends and 
relatives of the appellant and the veteran that the veteran's 
death was related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis or etiology of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the evidence shows that the veteran developed the 
conditions that led to his death many years after his active 
military service.  These fatal conditions were not service-
connected, nor does any probative medical evidence of record 
demonstrate that they were caused by any incident of service.  
The weight of the evidence shows that no disability incurred 
in or aggravated by service either caused or contributed to 
the veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice. 

The record reflects that in April, October and November 2004, 
prior to the initial adjudication of the appellant's claim, 
the appellant was provided with the notice required by 
section 5103(a), to include notice that she submit any 
pertinent evidence in her possession.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the appellant that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent). 

The Board acknowledges that the 2004 notice did not contain 
all of the elements later required by the Court's opinion in 
Hupp, supra.  Nonetheless, the Board concludes that the 
appellant was not prejudiced in this instance.  The rating 
decision was appealed and the statement of the case 
specifically discussed the veteran's service-connected 
disabilities and an explanation concerning why service 
connection for the cause of the veteran's death was not 
granted based on either a previously service-connected 
condition or a condition not yet service connected, as well 
as the text of the pertinent regulation, 38 C.F.R. § 3.312.  
Thus, during the appeal, the appellant had actual notice of 
these elements as well as an opportunity to submit additional 
evidence or argument to support her claim for service 
connection for her husband's death. 

The Board also notes that although the appellant was not 
given notice of the type of evidence necessary to establish a 
disability rating and an effective date for service 
connection, as required by Dingess, supra, until October 
2006, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board has determined that service connection for the 
cause of the veteran's death is not warranted; no disability 
rating or effective date will be assigned, so the timing of 
the notice with respect to those elements was no more than 
harmless error.

Finally, the Board notes that veteran's service medical 
records and other pertinent available records have been 
obtained in this case.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the appellant.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


